Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: We disagree with Supreme Court that the Niagara Redevelopment Act (16 USC §§ 836-836a) obligated the Power Authority of the State of New York to sell replacement power at the cost of producing that power and that section 1005 (5) of the Public Authorities Law prohibited the Power Authority from charging rates in excess of the Power Authority’s cost of producing that power. Nowhere in the Niagara Redevelopment Act did Congress mandate that the Power Authority sell replacement power at cost; it referred only to low-cost power (16 USC § 836 [b] [3]; Occidental Chem. Corp. v Power Auth., 786 F Supp 316, 326-327). Public Authorities Law § 1005 (5) creates no rate protection for industrial consumers; it reserves the "lowest possible rates” for domestic and rural consumers. (Appeal from Judgment of Supreme Court, Niagara County, Koshian, J. — Article 78.) Present — Callahan, J. P., Boomer, Balio, Fallon and Doerr, JJ.